DUNN, Chief Justice.
The settled record in this case contains no findings of fact or conclusions of law as required by SDCL 15-6-52(a). See: Matter of A.P., 1976, S.D., 248 N.W.2d 878. While waiver of such findings can occur under SDCL 15-6-52(b), we can find no such waiver in this record. In addition, the notice of appeal and the assignments of error are not part of the settled record, but were sent in additional files “for informational purposes.” These files contain reports from social workers and a doctor and other information never admitted in evidence at the adjudicatory hearing.
The notice of appeal and the assignments of error are essential parts of the settled record. The remaining reports and information are not a proper part of the settled record, and they should not have been sent to the Clerk of the Supreme Court.
Accordingly, the case is remanded to the circuit court for findings of fact and conclusions of law by the trial court as provided by SDCL 15-6-52(a) and for settlement of the record as provided by SDCL 15-29-10 through 15-29-14.
All the Justices concur.